DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 1, 2022 and wherein the Applicant has amended claims 1, 20, 21, 22, 23, 24, cancelled claim 2, and added new independent claims 25-26.
In virtue of this communication, claims 1, 3-26 are currently pending in this Office Action.
With respect to the objection of claims 1-24 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 2, and argument, see paragraph 2 of page 14 in Remarks filed on September 1, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-24 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,839,812 B2 and double patenting rejection of claims 1, 14, 20-24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over clims 1-3 of U.S. Patent No. 10,354,661 B2, as set forth in the previous office action, the applicant Terminal Disclaimer filed on September 1, 2022 has been approved and the argument, see paragraphs 3-4 of page 14 in Remarks filed on September 1, 2022 is persuasive and therefore, the double patenting rejection of claims 1-24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,839,812 B2 and double patenting rejection of claims 1, 14, 20-24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,354,661 B2, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “blend between a decoding which uses a scaled version of a signal which is based on the downmix signal and a residual-based decoding in dependence on the residual signal and in dependence on a decorrelated signal which is obtained by the multi-channel audio decoder” performed by “multi-channel audio decoder” as recited in claim 26, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-19, 21, 23, 25-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the downmix signal, the decorrelated signal and the residual signal are obtained by the multi-channel audio decoder”. However, the original disclosure, including original claims and drawings, has nowhere to disclose a sufficiently definite structure and written description in sufficient details for performing the claimed function above. For example, the specification reads “[0125] FIG. 7 shows a block schematic diagram, or flow diagram, of a decoder, for example, of a multi-channel audio decoder. (paragraph of USPGPub 20200388293 A1, hereinafter)”, i.e., diagram of fig. 7 as a whole is the clamed multi-channel audio decoder, and the specification further reads “[0126] The decoder 700 also comprises a decorrelator 730, which is configured to provide a decorrelated signal 732 on the basis of the downmix signal 722” and clearly, the application figure 7 disclosed that “the downmix signal” and “the residua signal” are generated by a core decoder (720) as primary part of the “multi-channel audio decoder” and “the decorrelated signal” is generated by a decorrelator (730) which is also a part of the “multi-channel audio decoder” and in fact, “the multi-channel audio decoder” merely obtains bit-stream as “encoded representation”. Therefore, it is reasonable to convey to one skilled in the relevant art that the inventors, before the effective filing date of the claimed invention, had no possession of the invention including the claimed features above. Note: it is well-known in the art that an audio decoder notoriously performs receiving encoded representation, decoding the received encoded representation to output a decoded downmix signal and residual signal, but amendment claim 1 recites “A multi-channel audio decoder for providing at least two output audio signals on the basis of an encoded representation”, i.e., receiving “an encoded representation” and then recited “the downmix signal, …, the residual signal are obtained by the multi-channel audio decoder” which is conflict with the common sense. 
In addition, according to 37 CFR 1.55, and 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), original claim 1 is not entitled to the benefit of the filing date of the parent foreign applications including EP13177375.6 filed on July 22, 2013, EP13189309.1 filed on October 18, 2013, PCT/EP2014/065416 filed on July 17, 2014, and the parent U.S. applications including 15/004,571 filed on January 22, 2014, 15/167,085 filed on May 27, 2016, and 15/784,332 filed on October 16, 2017, because the parent foreign and nonprovisional applications above failed to disclose a support to the amendment features in claim 1 above. Therefore, the parent foreign and nonprovisional applications above have had no disclosure of sufficient and definite structure and written description in sufficient details to perform the claimed features above including “wherein the downmix signal, the decorrelated signal and the residual signal are obtained by the multi-channel audio decoder”. Because the claimed subject matters are not disclosed and supported by the parent nonprovisional and foreign applications above, and the parent nonprovisional and foreign applications above do not demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention including the features above at the filing dates of the parent nonprovisional and foreign applications above and therefore, claim 1 is not entitled to the benefit of the filing date of the parent nonprovisional and foreign applications above. Claims 3-19 are rejected because independent claim 1 in this case is not supported by the disclosure of the current application and the parent non-provisional and foreign applications, neither are dependent claims.
Claim 21 is rejected for the at least similar reason as described in claim 1 above since claim 21 recites the similar deficient features as recited in claim 1.
Claim 23 is rejected for the at least similar reason as described in claim 1 above since claim 23 recites the similar deficient features as recited in claim 1.
Claim 25 is rejected for the at least similar reason as described in claim 1 above since claim 25 recites the similar deficient features as recited in claim 1.
Claim 26 is rejected for the at least similar reason as described in claim 1 above since claim 26 recites the similar deficient features as recited in claim 1, for example, claim 26 “a decorrelated signal which is obtained by the multi-channel audio decoder”. Claim 26 further recites “wherein the multi-channel audio decoder is configured to blend between a decoding which uses a scaled version of a signal which is based on the downmix signal and a residual-based decoding in dependence on the residual signal and in dependence on a decorrelated signal which is obtained by the multi-channel audio decoder” performed by “multi-channel audio decoder” which is not supported in the original disclosure including the application specification, original claims, and drawings.
The Applicant argued that the feature added above is supported in fig. 7, and argued “the decoder of Fig 7 obtains the downmix signal using a decoding of the bitstream and also obtains the residual signal using a decoding of the bitstream. Moreover, the audio decoder of fig. 7 obtains the decorrelated signal”, as asserted in paragraph 3 of page 15 in Remarks filed on September 1, 2022.
In response to the argument above, the Office respectfully disagrees because as discussed above, claim 1 reads the argued signals (three signals) “are obtained by the multi-channel audio decoder” which would be properly interpreted as “acquired” or “received” by the “multi-channel audio decoder” (http://dictionary.sensagent.com/obtain/en-en/ ), which is not supported in the application drawing fig. 7 because, as discussed above, fig. 7 as a whole is “multi-channel audio decoder” which merely receives bitstream or “the encoded representation” and thus, the argument above is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-19, 21, 23, 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “wherein the downmix signal, the decorrelated signal and the residual signal are obtained by the multi-channel audio decoder” and however, as discussed in the rejection of claims 1, 3-19, 21, 23, 25 under 35 U.S.C. 112(a) above, there is no disclosure and thus, no support to the amendment claim having features above, and thus, it is unclear how a “multi-channel audio decoder” obtains “the downmix signal, decorrelated signal and the residual signal” is performed and thus, renders claim indefinite. Claims 3-19 is rejected due to the dependencies to claim 1. 
Claim 21 is rejected for the at least similar reasons described in claim 1 above since claim 21 recited the similar deficient features as recited in claim 1.
Claim 23 is rejected for the at least similar reasons described in claim 1 above since claim 23 recited the similar deficient features as recited in claim 1.
Claim 25 is rejected for the at least similar reasons described in claim 1 above since claim 25 recited the similar deficient features as recited in claim 1.
Claim 26 is rejected for the at least similar reasons described in claim 1 above since claim 26 recited the similar deficient features as recited in claim 1. Claim 26 further recites “the multi-channel audio decoder is configured to blend between a decoding which uses a scaled version of a signal which is based on the downmix signal and a residual-based decoding in dependence on the residual signal and in dependence on a decorrelated signal which is obtained by the multi-channel audio decoder” which is confusing because it is unclear whether “in dependence on the residual signal and in dependence on a decorrelated signal” is referred to “blend between”, “a decoding which uses a scaled version of a signal”, and “a residual-based decoding” and thus, further renders claim indefinite and it is unclear what “a decoding” is referred to so that “a scaled version of a signal” is used and it is unclear what “a residual-based decoding” is referred to and thus, further renders claim indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 20, 22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblom (US 20060190247 A1).
Claim 20: Lindblom teaches a multi-channel audio decoder (title and abstract, ln 1-8, fig. 2, details in figs. 4, 8) for providing at least two output audio signals (reconstructed 1st and/or 2nd m-channel signals in figs. 2, 4, 8) on the basis of an encoded representation, wherein the multi-channel audio decoder is configured to acquire one of the at least two output audio signals (e.g., one of the 1st and the 2nd m-channel signals in figs. 2, 4, 8) on the basis of an encoded representation of a downmix signal (via downmix decoder 24 in fig. 2), a plurality of encoded spatial parameters (via parameter decoder 23, the encoded parameter includes ICLDs, ICTDs, etc., para 5) and an encoded representation of a residual signal (via residual decoder 22 in fig. 2), and wherein the multi-channel audio decoder is configured to blend between a parametric coding (to generate 1st m-channel signal via intensity stereo decoder 40 upon direction parameter and mono downmix signal in fig. 4, para 58, i.e., parametric decoder) and a residual coding in dependence on the residual signal (to generate 2nd m-channel signal via M/S decoder 41 upon mono downmix signal and decoded residual signal as side channel in fig. 4, para 58; it is blending, i.e., mixing or combining, http://dictionary.sensagent.com/blend/en-en/, by the disclosed that the M/S decoding at frame-by-frame, para 4; the M/S decoding is in addition to the intensity stereo decoder 40, or one of the intensity decoding 40 and residual decoding 41, para 14; upon available transmission bandwidth resource, para 53).
Claim 22 has been analyzed and rejected according to claim 20 above.
Claim 24:  A non-transitory digital storage medium having a computer program stored thereon (computer readable medium having store a program code, para 94) to perform the method of claim 22 when said computer program is run by a computer (the program code is running on a computer results, para 94).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 17-19, 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schuijers (above) and in view of reference Disch et al (US 20070081597 A1, hereinafter Disch).
Claim 1: Schuijers teaches a multi-channel audio decoder (title and abstract, ln 1-3 and figs. 4-5) for providing at least two output audio signals (206 and 207 in figs. 4-5) on the basis of an encoded representation (including mono downmix signal 204, etc. in figs. 4-5), 
wherein the multi-channel audio decoder is configured to perform a weighted combination of a downmix signal (204 in fig. 4), a decorrelated signal (decorrelated mono downmix signal 341 in fig. 4) and a residual signal (a part of 311 in fig. 4 and signal 311 as difference signal in fig. 3), to acquire one of the output audio signals (output signals 206, 207 in fig. 4), 
wherein the multi-channel audio decoder is configured to determine a weight (the signal 322 in fig. 4 or scaling factor β’, para 62) describing a contribution of the decorrelated signal (controlling an amount of the signal 341 in the adder within the element 310 in fig. 4) in the weighted combination in dependence on the residual signal (through β equation 
    PNG
    media_image1.png
    42
    115
    media_image1.png
    Greyscale
, para 54, and d is a difference signal as the claimed residual signal, s is mono downmix signal);
wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the decorrelated signal (a factor α representing a relationship between the mono downmix signal s and the difference signal d as the claimed residual signal by 
    PNG
    media_image2.png
    33
    71
    media_image2.png
    Greyscale
because d = α*s and least square waveform matching, para 45-46; the weight factor β representing a relationship between the mono downmix signal s and the decorrelated signal ddec by the unit 340 in fig. 4; β is also obtained by 
    PNG
    media_image3.png
    41
    111
    media_image3.png
    Greyscale
, in order to make up energy loss of the predicted difference signal different from the difference signal at the encoder side, for enhancing the decoded difference signal, i.e., β = <s,ddec>*/<s,s> based on 
    PNG
    media_image2.png
    33
    71
    media_image2.png
    Greyscale
, para 14-16).
However, Schuijers does not explicitly teach wherein the downmix signal, the decorrelated signal and the residual signal are obtained by the multi-channel audio decoder.Disch teaches an analogous field of endeavor by disclosing a multi-channel audio decoder (title, abstract, ln 1-21, and a multi-channel audio decoder, para 2 and wherein temporal shaping is performed such as Temporal Envelope Shaping TES and Time Domain Temporal Shaping TP, para 9, fig. 14) and wherein the downmix signal (direct signal 10, as the downmix signal, para 104), the decorrelated signal (part of diffuse signal 12, para 5) and the residual signal (residual signal 14 in fig. 14) are obtained by the multi-channel audio decoder (the signals 14, 10, 12 are inputted to the temporal shaping component of fig. 14 for further processing and generating an output signal 32 in fig. 14; wherein the decorrelated signal can be formed at the encoder and transmitted to the decoder, para 5) and wherein the multi-channel audio decoder is configured to determine a weight describing a contribution of the decorrelated signal in the weighted combination in dependence on the residual signal (the residual signal is taken by element 20a, 22a, and finally affecting a scale 26 by envelope estimation 24 in fig. 14) and wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the decorrelated signal (the decorrelated signal included in the diffuse signal or diffuse signal upper part, and via element 20b, 22b to affect the scale 26 through the element 24 in fig. 14, and the envelop shaping element 28 applied with the diffuse signal upper part through the element 18b and scaled by the element 26 and finally combined with the direct signal via the adder 30 in fig. 14) for benefits in correctly configuring sound field wideness and balancing between the direct sound and the diffuse sound by frequency-dependent shaping temporal of the diffuse signal (fig. 14, para 4-6, para 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the downmix signal, the decorrelated signal and the residual signal are obtained by the multi-channel audio decoder, as taught by Disch, to the multi-channel audio decoder, as taught by Schuijers, for the benefits discussed above.
 	Claim 21 has been analyzed and rejected according to claim 1 above.
Claim 23 has been analyzed and rejected according to claims 1, 21 above and the combination of Schuijers and Disch further teaches a non-transitory digital storage medium (Disch, digital storage medium such as DVD, CD, disk, etc., para 149) having a computer program stored thereon (Schuijers, software, para 77; computer program product, para 1, and Disch, stored program code, para 149) to perform the method of claim 21 (Schuijers, computer program product, para 1, and computer hardware, para 77 and Disch, implemented a computer to perform the method of claim 21, para 149).
Claim 25 has been analyzed and rejected according to claim 1 above and the combination of Schuijers and Disch further teaches wherein the multi-channel audio decoder is configured to acqure one of the at least two output audio signals on the basis of a downmix signal, a decorrelated signal and a residual signal (Schuijers, fig. 4, and the discussion in claim 1 above, and Disch, fig. 14, the input signals including direct signal as the downmix signal, the decorrelated signal included in the diffuse signal 12, and the residual signal 14, and output signals high-frequency component outputted from HP Filter 29 and low frequency component outputted from the element 18a, and finally output signal 32 in fig. 14).
Claim 3: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to acquire upmix parameters (Schuijers, 1/2c, i.e., (1/2c)*β*s in the 
    PNG
    media_image4.png
    40
    212
    media_image4.png
    Greyscale
) on the basis of the encoded representation (including the encoded spatial parameters such as iid, icc, ipd in 
    PNG
    media_image5.png
    42
    206
    media_image5.png
    Greyscale
, para 41), and to determine the weight describing the contribution of the decorrelated signal in the weighted combination in dependence on the upmix parameters (Schuijers, (1/2c)*β*s above).
Claim 4: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to determine the weight describing in the contribution of the decorrelated signal in the weighted combination such that the weight of the decorrelated signal decreases with increasing energy of the residual signal (Schuijers, the decorrelated signal is aimed to the energy loss of the predicted difference signal, and thus, inherently, the lower loss, i.e., higher energy of the predicted difference signal as the claimed residual signal, the decrease of the produced decorrelated signal due to less makeup of the less energy loss of the predicted difference signal).
Claim 5: the combination of Schuijers an Disch further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to determine the weight describing the contribution of the decorrelated signal in the weighted combination such that a maximum weight, which is determined by a decorrelated signal upmix parameter, is associated to the decorrelated signal if an energy of the residual signal is zero, and such that a zero weight is associated to the decorrelated signal if an energy of the residual signal weighted with a residual signal weighting coefficient is larger than or equal to an energy of the decorrelated signal, weighted with the decorrelated signal upmix parameter (Schuijers, the prediction residual signal 331 can completely replace the decorrelated mono downmix signal 341 for a given time/frequency tile, para 62; the decorrelated mono downmix signal is aimed at making up energy loss of the predicted difference signal, para 14-16, and thus, inherently, if the energy of the predicted difference signal completely losses, the decorrelated signal maximally to replace the completely energy loss of the predicted difference signal in order to accomplish the waveform matching, para 44-45, i.e., predicted difference signal d=0 or complete energy loss, and ddec = dres according to 
    PNG
    media_image6.png
    32
    115
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    33
    113
    media_image7.png
    Greyscale
, para 61; 1/2c as the claimed decorrelated signal upmix parameter).
Claim 6: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to compute a weighted energy value of the decorrelated signal, weighted in dependence on one or more decorrelated signal upmix parameters (Schuijers, 1/2c, and (1/2c)*s for calculating the decorrelated signal energy via the unit 340 in fig. 4), and to compute a weighted energy value of the residual signal, weighted using one or more residual signal upmix parameters (Schuijers, 1/2c, (1/2c)*s also for calculating the difference signal energy via the unit 310 in fig. 3), in dependence on the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal (Schuijers, determining β’ by 
    PNG
    media_image8.png
    42
    171
    media_image8.png
    Greyscale
para 62, and 
    PNG
    media_image9.png
    40
    112
    media_image9.png
    Greyscale
, para 54, 
    PNG
    media_image2.png
    33
    71
    media_image2.png
    Greyscale
, para 46 or β=<s,ddec>*/<s,s>), and to acquire the weight describing the contribution of the decorrelated signal to one of the output audio signals on the basis of the factor or to use the factor as the weight describing the contribution of the decorrelated signal to one of the output audio signals (Schuijers, through the combination of α and β’ applied to the mono downmix signal in fig. 4).
Claim 7: the combination of Schuijers and Disch further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to multiply the factor with a decorrelated signal upmix parameter, to acquire the weight describing the contribution of the decorrelated signal to one of the output audio signals (Schuijers, via (1/2c)*β*s in the 
    PNG
    media_image4.png
    40
    212
    media_image4.png
    Greyscale
and β’, para 62).
Claim 8: the combination of Schuijers and Disch further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the energy of the decorrelated signal, weighted using decorrelated signal upmix parameters, over a plurality of upmix channels and time slots, to acquire the weighted energy value of the decorrelated signal (Schuijers, <s, ddec>, the weight factor β representing a relationship between the mono downmix signal s and the decorrelated signal ddec by the unit 340 in fig. 4; β is also obtained by 
    PNG
    media_image3.png
    41
    111
    media_image3.png
    Greyscale
, in order to make up energy loss of the predicted difference signal different from the difference signal at the encoder side, for enhancing the decoded difference signal, i.e., β = <s,ddec>*/<s,s> based on 
    PNG
    media_image2.png
    33
    71
    media_image2.png
    Greyscale
, para 14-16, and the discussion in claim 2).
Claim 9: the combination of Schuijers and Disch further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the energy of the residual signal, weighted using residual signal upmix parameters (Schuijers, e.g., (1/2c)*sd in 
    PNG
    media_image4.png
    40
    212
    media_image4.png
    Greyscale
, para 58), over a plurality of upmix channels and time slots, to acquire the weighted energy value of the residual signal (the calculation for given time/frequency tile, para 62).
Claim 10: the combination of Schuijers and Disch further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the factor in dependence on a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal (Schuijers, via 
    PNG
    media_image10.png
    44
    114
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    40
    167
    media_image11.png
    Greyscale
, <dres.cod, dres,cod> related to residual signal energy transmitted from the encoder, <dres, dres> is equivalent to <ddec,ddec> for accomplishing the makeup of the energy loss due to predicted difference signal by 
    PNG
    media_image12.png
    18
    75
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    16
    76
    media_image13.png
    Greyscale
in fig. 4).
Claim 11: the combination of Schuijers and Disch further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to compute the factor in dependence on a ratio between a difference between the weighted energy value of the decorrelated signal and the weighted energy value of the residual signal, and the weighted energy value of the decorrelated signal (Schuijers, combination of 
    PNG
    media_image10.png
    44
    114
    media_image10.png
    Greyscale
with 
    PNG
    media_image11.png
    40
    167
    media_image11.png
    Greyscale
 and <s, s> is mono downmix signal energy which can be derived via the decorrelation signal and β’ in fig. 4, e.g., inherently, s = signal 341 or ddec/the signal 322 in fig. 4).
Claim 12: the combination of Schuijers and Disch further teaches, according to claim 6 above, wherein the multi-channel audio decoder is configured to determine weights (Schuijers, e.g., combination of β and α applied to the element 310 in fig. 4) describing contributions of the decorrelated signal to two or more output audio signals (Schuijers, the s*β’ for each channels 206 and 207 in fig. 4, para 62), wherein the multi-channel audio decoder is configured to determine a contribution of the decorrelated signal to a first output audio signal on the basis of the weighted energy value of the decorrelated signal and a first-channel decorrelated signal upmix parameter (Schuijers, via an adder in arithmetic means 330 and the adder in the unit 310 in fig. 4), and wherein the multi-channel audio decoder is configured to determine a contribution of the decorrelated signal to a second output audio channel on the basis of the weighted energy value of the decorrelated signal and a second-channel decorrelated signal upmix parameter (Schuijers, another adder in the arithmetic means 330 and the adder in the unit 310 in fig. 4 and 1/2c as the first-channel decorrelated signal upmix parameter and a second-channel decorrelated signal upmix parameter, via 
    PNG
    media_image4.png
    40
    212
    media_image4.png
    Greyscale
).
Claim 13: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to disable a contribution of the decorrelated signal to the weighted combination if a residual energy exceeds a decorrelator energy (Schuijers, having no loss of the predicted difference signal, i.e., the prediction difference signal completely replace the decorrelated mono downmix signal while no energy loss in the predicted difference signal, i.e., no need to make up due to no energy loss, i.e., no need decorrelated signal for makeup, para 18, and thus, the predicted difference signal is inherently greater than the decorrelated signal).
Claim 17: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the audio decoder is configured to band-wisely determine the weight describing a contribution of the decorrelated signal in the weighted combination in dependence on a band-wise determination of weighted energy values of the residual signal (Schuijers, DFT the input audio signals and obtaining individual energy in a certain frequency band, para 38, i.e., band-wise determination of the weighted energy values of the residual signal via β, para 55, and β’, para 62, and wherein l, r, iid, ipd, icc are frequency-band quantities, para 38).
Claim 18: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the audio decoder is configured to determine the weight describing a contribution of the decorrelated signal in the weighted combination for each frame of the output audio signals (Schuijers, M/S encoding and decoding is performed in waveform match frame by frame, para 37).
Claim 19: the combination of Schuijers and Disch further teaches, according to claim 1 above, wherein the multi-channel audio decoder is configured to variably adjust a weight describing a contribution of the residual signal in the weighted combination (Schuijers, the factor α multiplied by the mono domnmix audio signal s to generate predicted difference signal via element 310 and α is represented by the equation in para 48, and thus, variables iid, ipd, icc can be used to vary the quantity of the contribution of the difference signal to the output signals 206, 207 via the adders in 310, 330 in fig. 4).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblom (above) and in view of reference Disch et al. (US 20070081597 A1, hereinafter Disch).
Claim 26: Lindblom teaches a multi-channel audio decoder (title and abstract, ln 1-8, fig. 2, details in figs. 6, 8) for providing at least two output audio signals (reconstructed 1st and/or 2nd m-channel signals in figs. 2, 6, 8) on the basis of an encoded representation, 
wherein the multi-channel audio decoder is configured to acquire one of the at least two output audio signals (e.g., one of the 1st and the 2nd m-channel signals in figs. 2, 6, 8) on the basis of an encoded representation of a downmix signal (via downmix decoder 24 in figs. 2, 6, 8), a plurality of encoded spatial parameters (via parameter decoder 23, the encoded parameter includes ICLDs, ICTDs, etc., para 5) and an encoded representation of a residual signal (via residual decoder 22 in figs. 2, 6, 8), and
wherein the multi-channel audio decoder is configured to blend (combiner 61 in fig. 6) between a decoding which uses a scaled version of a signal which is based on the downmix signal (through downmix decoder 24 and the parametric multi-channel reconstructor 60; details in fig. 8, through gain 1 and gain 2 in fig. 8) and a residual-based decoding (via residual decoder 22, and side signal s via element 84, 82, etc.) in dependence on the residual signal (through the element 82 which takes a signal depends on residual signal s).
However, Lindblom does not explicitly teach in dependence on a decorrelated signal which is obtained by the multi-channel audio decoder.
Disch teaches an analogous field of endeavor by disclosing a multi-channel audio decoder (title, abstract, ln 1-21, and a multi-channel audio decoder, para 2 and wherein temporal shaping is performed such as Temporal Envelope Shaping TES and Time Domain Temporal Shaping TP, para 9, fig. 14) and wherein a downmix signal (direct signal 10, as the downmix signal, para 104), a decorrelated signal (part of diffuse signal 12, para 5) and a residual signal (residual signal 14 in fig. 14) are obtained by the multi-channel audio decoder (the signals 14, 10, 12 are inputted to the temporal shaping component of fig. 14 for further processing and generating an output signal 32 in fig. 14; the decorrelated signal can be formed at the encoder and transmitted to the decoder, para 5) and wherein a residual-based decoding is disclosed (through the residual signal 14 in fig. 14) in dependence on the residual signal (through element 20a, 22a to the element 24 in fig. 14) and in dependence on a decorrelated signal (decorrelated signal is included in the diffuse signal 12, para 4-5, the discussion in claim 1; via the elements 20b, 22b to the element 24 to provide scaler to the element 28 in fig. 14) which is obtained by the multi-channel audio decoder (the decorrelated signal can be encoded and transmitted from an encoder, para 5 and the discussion in claim 1 above) for benefits in correctly configuring sound field wideness and balancing between the direct sound and the diffuse sound by frequency-dependent shaping temporal of the diffuse signal (fig. 14, para 4-6, para 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein in dependence on the decorrelated signal which is obtained by the multi-channel audio decoder, as taught by Disch, to the multi-channel audio decoder, as taught by Lindblom, for the benefits discussed above.

 (copy from the previous office action) - The prior art (“MPEG Surround – The ISO/MPEG Standard for Efficient and Compatible Multichannel Audio Coding” by Jurgen Herre et al, J. of AES, Vol 56, No. 11, 2008, November, page 932-955), (“Unified Speech and Audio Coding Scheme for High Quality at Low Bitrates” by M. Neuendorf, et al, IEEE ICASSP, 2009, p.1-4), and ("Combined Stereo Coding" by Jurgen Herre, et al, AES, the 93rd Convention 1992, October 1-4, San Francisco, USA, page 1-18, 1992) made of record and not relied upon is considered pertinent to applicant's disclosure because the prior arts listed above disclose blending of the audio coding scheme between the parametric coding represented by transmitted decorrelated signal to makeup the energy loss of the residual signal and the residual coding represented by the transmitted and encoded residual signal and blending during the transition between the speech signal and the musical signal by fading a switch of the two encoding schemes. -
(updated) the prior art US 20110200198 A1 by Grill et al. made of record and not relied upon is considered pertinent to applicant's disclosure because Grill teaches fading between decoding schemes (fig. 4C) based on certain of condition satisfied (fig. 4C), which is essentially consistent with the disclosed subject matter about fading in the application specification.

Examiner Comments

(copy from the previous office action) - There are nonstatutory obviousness-type double patenting and formality issues in claims 1-24, but claims 14-16 would be allowable if a qualified terminal disclaimer is submitted to overcome the nonstatutory obviousness-type double patenting rejection of all related claims as set forth above, and further amendment is performed to overcome the formality issue as set forth above, AND if rewritten in independent form including all of the limitations of the base claim and any intervening claims.-  

Response to Arguments

Applicant's arguments filed on September 1, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 21, 23, a response is considered necessary for several of applicant’s arguments since reference(s) Schuijers and Lindblom will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a) over Schuijers and in view of Disch, as set forth in the Office Action, the Applicant challenged added feature “decorrelated signal, which is obtained by the multi-channel audio decoder”, and other signals “the downmix signal … and the residual signal are obtained by the multi-channel audio decoder”, as asserted in paragraphs 1-4 of page 16 in Remarks filed on September 1, 2022.
In response to the argument above, the Office respectfully disagrees and see the 35 U.S.C. 112(a)/(b) issues, the paragraph of “In response to the argument”, as set forth above. In view of the prior art, Disch teaches this feature as set forth in the prior art rejection of claim 1 under 35 U.S.C. 103(a) above.
With respect to the prior art rejection of claim 20, the Applicant challenged the interpretation of claimed word “blend between”, and argued “blend between has a meaning of fade between. In particular, reference is made to the disclosure on page 2, line 33, where it is apparent that blend between is defined as fade between. Moreover, the fact that the term blending has the meaning of fading is explained multiple times within the description of the present application, for example, on page 4, line 6, and on page 6, line 20 and on page 12, line 12” and “the interpretation of the wording to “blend between” in the independent claim 20 is as defined by the claim in view of the specification, and is not limited to a single dictionary meaning as used by the Examiner”, as asserted in paragraph 5 of page 17 and paragraph 1 of page 18 in Remarks filed on September 1, 2022.
In response to the argument above, the Office further disagrees because (1) The applicant referred page 2, line 33 reads:

    PNG
    media_image14.png
    220
    734
    media_image14.png
    Greyscale
 which has nothing to do with “blend” or “fade” and no argued “defined as fade between” at all, (2) in light of the specification, the referred page 4, line 6, similar to page 6, line 20, and page 12, line 12, reads “it is possible to blend or fade between a parametric coding or a mainly parametric coding and a residual coding or mostly residual coding with out …” which does not support the argued that the claimed “blend” would be defined by the disclosed word “fade” and the specification also disclosed “blend”, but using phrase “blend or fade”, which is not definition of the same of the two words, and instead, the phrase is interpreted as offering a choice between word “blend” and word “fade”, for example, phrase “wireless or wire”, “tweeter or woofer”, “software or hardware”, etc., and a definition of meaning of a word must be clearly defined using clearly language other than by using “or”, and (3) in view of the dictionaries, there is no connection between word “blend” and word “fade” (http://dictionary.sensagent.com/fade/en-en/ and http://dictionary.sensagent.com/blend/en-en/ ) and thus, there is no inherency to equalize the word “blend” and the word “fade” by using phrase “blend or fade”. Therefore, the argument above is moot. It is recommended that the claimed language would rather use “fade” that has a narrow meaning the Applicant emphasized in the argument, other than word “blend” which has a broad meaning including “combine”, “mix”, etc. (see the prior art rejection of claim 20 as set forth above). However, it is also notified that even though the Applicant-emphasized phrase “fading between” would be used in claims, a prior art, as recorded, but not relied on, US 20110200198 A1 by Grill teaches this fade between decoding schemes (fig. 4C) for smooth transition from one decoding scheme to another, which appears to be most closed to the disclosed “fade between” in the specification.
With respect to the prior art rejection of claim 20, the Applicant further argued “in view of this situation, there is always a contribution from the parametric multi-channel reconstructor, and there is no blending as defined by the present application between a parametric coding and residual coding in dependence on the residual signal. … there is always a parametric coding, which is contrast to the definition of a blending between a parametric coding and a residual coding. Thus, while independent claim 20 defines that in some situations there is a parametric coding and in some situations there is a residual coding, Lindblom teaches that there is always a parametric coding, which is somethings supplemented by a residual coding”, as asserted in paragraphs 3-6 of page 18 and paragraphs 1-2 of page 19 in Remarks filed on September 1, 2022.
In response to the argument above, the Office further disagrees because (1) claim 20 does not recited what “residual coding” is and what “parametric coding” is and (2) Lindblom clearly teaches, as discussed in the office action above, “a residual decoder (22)” and “parameter decoder (23)” combined with “multichannel decoder (25 fig. 2)” or “parametric multichannel reconstructor (60 in fig. 6) and in detail, the audio decoder is to combine or mix between an output of parametric multichannel decoder including the reconstructor(60) and decoders (24, 23), and an output of residual decoder (22) via a combiner (61 in fig. 6) to generate reconstruct signal (27 in fig. 6), which is essentially consistent with the claimed “blend between” and argued feature above and wherein the “blend” has the meaning of combine, mix, etc., and thus, the argument above is also moot.
Based on the analyses and evidences, the prior art rejection of claim 1 under 35 U.S.C. 103(a) and the prior art rejection of claim 20 under 35 U.S.C. 102(a)(1) are maintained. For the at least similar reasons described above, the prior art rejection of other independent claims 21-24 and dependent claims 3-19 is also maintained and for the similar reason described above, claims 25-26 are also rejected as set forth in the office action above.
In response to the argument cited above, the examiner respectfully disagrees. The claim ? reads in pertinent: “”, i.e., the claim fails to structurally describe what/how ? is. In lack of a structural description of what/how ? is, prior art ?’s meets the recited feature above and thus, the Applicant’s argument above is moot/not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654